Order of the State Commissioner of Housing unanimously affirmed on the law and on the facts, in appeal pursuant to the provisions of section 184 of the Public Housing Law, without costs to any of the parties. While the notice of appeal and the proceedings generally were improperly entitled and subscribed, the defect is not of moment, and pursuant to the discretion vested in the court by section 105 of the Civil Practice Act, it is disregarded. Concur—Breitel, J. P., M. M. Frank, Yalente and Stevens, JJ.